DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
a.  In regards to the 35 U.S.C 103 rejection of claim 1,  Applicant submits there are some important differentiating characteristics between my patent and Park's, especially in the overall measuring techniques, wherein Park relies on skin reflectivity of UV sources, our technology is relying in measuring skin absorption, and this is based on the fact that tanning’s main purpose is to block unwanted radiation to be absorbed to areas under the skin. Measuring absorption of skin element at areas which are tan and comparing with untanned areas or previous skin absorption which is the accurate way to prevent and to assess over tanning. As for Fuchs, its main focus is to create imaging of suspected area and not measure absorption as disclosed in my patent, which carefully designed a method of measurements based on same person comparing tanned and untanned areas.

a. (Examiner’s response)  Applicant's arguments filed have been fully considered but they are not persuasive.  Examiner notes the body of claim 1 does not teach measuring skin absorption, but rather the preamble of the claim recites measuring skin tan and its melanin absorbance level. The purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02.   Examiner further notes Parks teaches some of the ultraviolet rays emitted are absorbed by the skin and the rest are reflected (pg. 5, ¶ 7, lines 1-2).  Examiner submits the intensity measurements acquired by Park’s detector can be construed as measuring skin absorbance levels since the absorption of light via the skin can be observed in the loss of intensity captured by the detector.

Examiner notes  Parks teaches a device comparing results to a reference skin measurement when a blocking agent is not applied to the skin (pg. 9, ¶ 5).  Examiner notes Parks does not specifically teach whether the skin is untanned or tanned.  Fuchs is combined with the teachings of Park based upon the motivation that it would have been obvious to try to measure untanned skin to determine how well sun screen protects the skin from UV light since untanned Type 1 skin burns in direct contact with UV light.  Exemplary rationales of a prima facie case obviousness include teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and combining prior art elements according to known methods to yield predictable results See MPEP 2143.I (A) & (G).  The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art, and all teachings in the prior art must be considered to the extent that they are in analogous arts 2143.01 II.

Functional language

Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660,663-64 (CCPA 1971); In re Yanush, 477 F.2d 958,959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int'l, Inc. v.
Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Oanly, 263 F.2d 844,848 (CCPA 1959). Please also see M.P.E.P. 2114[R-1].

The following limitations of claim “detection capable to measure tanned and untanned skin area” are understood to be functional:

The limitation describes purpose, function, operation, or intent-of-use the detector. However, the claim does not disclose a sufficient structure which supports the function. Since Park shows an identical structure as claimed, namely a detector for detecting ultraviolet light interacting with skin, the Examiner submits that the detector of Park is capable of producing the claimed results.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a detection system disposed above the ring center and configured to measure” “a device calculating” in claims 1 & 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant teaches the device includes a personal mobile phone (pg. 5).
Applicant teaches the detection system may include a camera (pg. 2).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park KR 20170037026 in view of Fuchs EP 3741290 in further view of paper of Zohra Zaidi, “Treatment of Skin Diseases” 2019, hereafter Zaidi in further view of paper of Waldmann Worldwide,“UV-Phototherapy” https://www.youtube.com/watch?v= Xvu3tRGWgzg Apr 14, 2015, hereafter Waldmann Worldwide

With respect to claim 1, Park teaches a device configured to measure skin tan and its melanin absorbance level comprising of:
a plurality of different wavelengths “UV-A (400-315 nm) and UV-B(315-280 nm) bands” light sources (fig 2, 110) (pg. 4, ¶ 7);
a detection system (fig 2, 120) configured to measure the light penetration “ultraviolet rays reflected” through said skin (pg. 4, ¶ 10) (pg. 7, ¶ 4) capable to measure tanned and untanned skin areas; and
a device (fig, 2 170) (pg. 4, ¶ 10) “control unit” calculating the said penetrating light level and comparing results to a reference skin measurement “ultraviolet ray blocking agent is not applied to the skin” (pg. 9, ¶ 5).

Park does not teach a mechanical ring and detection system disposed above the ring center, wherein light penetrates through skin by a lobe created under the skin.

Fuchs, in the same field of endeavor as Park of optically analyzing skin in the ultraviolet wavelength (pg. 3, ¶ 1, lines 1-2 Fuchs), teaches a housing (fig 1, 3b) comprising a mechanical ring of a plurality of lights with different wavelengths (fig 1, 3a & 3b) (claim 3) (pg. 3, ¶ 2, lines 5-6) configured to transmit the lights toward a section of skin and a detection system (fig 1 & 3b, 4a ) disposed above the ring center configured to receive the lights reflected from the skin. Fuchs implicitly teaches the light emitted from the light sources penetrates through different depths of skin at the center of an enclosed area within the inner ring of light sources (fig 1, 2).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Fuchs’s housing with Park’s light sources and detection system to provide a compact system which can transmit light to penetrations levels beyond the surface of the skin (pg. 3, ¶ 5) (pg. 2, ¶ 3).

The combination does not teach untanned skin.

Zaidi, in the same field of endeavor as Park of skin analysis under ultraviolet light, teaches Type 1 skin does not tan in reaction to ultraviolet light but burns easily (pg. 170).  At the time prior to the effective filing date it would have been obvious to one ordinary skill to compare untanned skin i.e. Type 1 via the combination’s computing device to determine how well sunscreen protects people with this skin type from UV light.

The combination does not teach a lobe created under the skin.

Waldman Worldwide, in the field of endeavor of UV Phototherapy, implicitly teaches UVB wavelengths penetrate the skin in which the light rays form a lobe underneath the skin at the epidermis.  At the time prior to the effective filing it would have been obvious to one of ordinary skill in the art to generate a lobe with the combination’s UVB rays to accurately detect the presence of skin.

    PNG
    media_image1.png
    872
    1292
    media_image1.png
    Greyscale

Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Park et al. US Pub No. 2015/0223749.
Allowable Subject Matter
Claims 5 & 6 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.
		
As to claim 5, the prior art of record, taken alone or in combination, fails to disclose or render obvious “measuring skin penetration on tanned area by said detection system and compare it to previously captured imaging by past untanned area to determine skin tanning and UV exposure levels ”, in combination with the rest of the limitations of claim 5.

As to claim 6, the prior art of record, taken alone or in combination, fails to disclose or render obvious “said computing
device is configured to save information, perform follow-up measurements and suggest UV protection level based on
skin type and UV exposure”, in combination with the rest of the limitations of claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877